Mr. Justice Douglas
dissenting:
We remanded this petitioner’s case to the Court of Appeals for the Eighth Circuit on December 5, 1960, for a hearing on questions admittedly not “frivolous” within the meaning of Rule 46 (a)(2) of the Federal Rules of Criminal Procedure. 364 U. S. 477. But as of the date of this application the appeal had not been disposed of. Meanwhile Bandy had spent over two years in jail, time not credited on any sentence he may ultimately serve. I would therefore treat this application as one for release on personal recognizance and grant the relief for the reasons stated in my opinion as Circuit Justice in Bandy v. United States, 82 Sup. Ct. 11.